Citation Nr: 1325513	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  10-43 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Crohn's disease, to include as secondary to service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to November 1946, February 1948 to February 1957, and April 1957 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for Crohn's disease.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing.  A transcript of the hearing has been associated with the claims file.

Additional documents located in the Veteran's Virtual VA folder have been reviewed in conjunction with the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current Crohn's disease was incurred in active military service.


CONCLUSION OF LAW

The criteria for service connection for Crohn's disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this decision, the Board grants service connection for Crohn's disease.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

Decision

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In regard to element (1), current disability, VA treatment records dated January 2009 include findings that the Veteran may have terminal ileum Crohn's disease.  A June 2009 small bowel study revealed findings suspicious for an inflammatory bowel disease such as Crohn's.  An August 2009 VA examination reflects a diagnosis of Crohn's disease.  This element is satisfied.

In regard to element (2), in-service incurrence, service treatment records do not reflect a specific diagnosis of Crohn's disease.  However, records dated June 1969 reflect complaints of right upper quadrant pain related to the ingestion of certain foods.  The Veteran was diagnosed at the time with irritable colon. 

The evidence relating to element (3), causal relationship, consists of a June 2013 VA opinion which states that the Veteran does not have irritable bowel syndrome, and that previously noted irritable bowel syndrome was misdiagnosed.  He had Crohn's disease which first manifested itself in June 1969.  It was at least as likely as not that current Crohn's disease had its clinical onset in the military.  This evidence, when viewed collectively with the evidence in service, satisfies elements (2) and (3).  There is no other competent opinion to refute this conclusion.

As all three elements have been satisfied, the Board finds that direct service connection for Crohn's disease is warranted.  The issue of service connection for Crohn's disease as secondary to service-connected IBS is moot.


ORDER

Service connection for Crohn's disease is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


